Citation Nr: 0519631	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-08 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman

INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought.

The case was previously before the Board in May 2004, when 
additional development was ordered.  The requested 
development having been accomplished, the case is again 
before the Board for appellate adjudication.

In June 2003, a hearing was held before the undersigned 
Veterans Law Judge in Montgomery, Alabama.  A transcript of 
the hearing testimony has been associated with the claims 
file.


FINDINGS OF FACT

1.  Since the date of claim, the veteran's service-connected 
PTSD has resulted in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; anxiety attacks at least once a week; 
impairment of short-term memory; impairment in thinking and 
concentration; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

2.  The veteran's PTSD symptoms have not resulted in severe 
social and industrial impairment, or occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for PTSD, but 
no greater, have been demonstrated.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decision dated in October 2002; the statement of the case 
dated in February 2003; the supplemental statement of the 
case dated in March 2005; and the letters dated in August 
2002 and May 2004.  These documents include a summary of the 
evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO explained why the evidence was insufficient 
under applicable law and regulations to grant the benefit 
sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The aforementioned letters 
specifically invited the veteran to give VA any additional 
evidence she had regarding the issue decided herein. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  In this 
case, the available medical evidence is sufficient for an 
adequate determination, and VA opinions regarding the 
severity of the veteran's PTSD have been obtained.  The 
veteran has not identified any further outstanding medical 
evidence which has not already been requested.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA as to the issue addressed in this 
decision have been fulfilled.

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  This has been 
accomplished with respect to the claims decided herein.  To 
the extent that there may be an error in timing, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement in the case was harmless error.  The Board 
has substantially complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The issue on appeal has 
been re-adjudicated and supplemental statements of the case 
were provided to the veteran.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error.  See 
VAOPGCPREC 7-2004 (July 16, 2004).

Analysis.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The criteria for evaluating PTSD are found at 38 C.F.R. Part 
4, Diagnostic Code 9411.  A 10 percent evaluation may be 
assigned for occupational and social impairment due to mild 
or transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

A 30 percent rating may be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent rating may be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating, may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The next and highest rating, a 100 percent scheduler 
evaluation, contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV"). 38 
C.F.R. § 4.130 (2003).  The DSM-IV contains a GAF scale, with 
scores ranging between zero and 100, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships. GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The veteran requested an increased rating for his service 
connected PTSD in March 2002.  At that time, he asserted that 
since September 11, 2001, he had had "numerous flashbacks of 
being trapped again."  He reported that he had experienced a 
flashback to service at work, and had to be helped out of the 
building.  The veteran also stated that he had been awakened 
hyperventilating at work.

The veteran was afforded a VA PTSD examination in September 
2002, at which time he noted that:
Since September 11, I have been 
really bad.  I started 
hyperventilating and I had to be 
helped out of my own building.  I 
have had quite a lot of problems with 
that.  First it was the USS Cole, 
seeing that sheet hanging down, it 
reminded me so much of our ship.

The veteran noted frequent intrusive thoughts and 
recollections about his combat experiences in Vietnam, 
commenting that, "I think about Vietnam quite often."  He 
reported having weekly nightmares, a tendency to isolate 
himself, an exaggerated startle response, and difficulty 
trusting others.  He stated, "I have trouble with leadership 
and authority figures, trusting them."  The veteran also 
reported having difficulty with emotional closeness, noting 
that, "I am a distant person.  I don't want to get close to 
people."  The veteran also had frequent feelings of 
depression and a loss of interest in pleasurable activities, 
stating that, "I don't have any hobbies.  It has been years 
since I have done anything."  He also noted difficulties 
with concentration, commenting that, "I have walked in to a 
room and forgot what I went in that room for.  It is 
happening quite often lately."  The veteran was employed on 
a full time basis, however, and was married.  He denied any 
current social relationships or leisure pursuits.  The 
veteran denied any suicide attempts, but stated that he was 
so angry that, "I've been hitting the door a lot lately."  
He reported having taken several sick days from work to deal 
with his PTSD.

On examination, the veteran was dressed appropriately, and 
appeared neat and clean.  His thought processes and thought 
content were within normal limits.  No delusions or 
hallucinations were present.  Eye contact was minimal, and 
the veteran denied any current suicidal or homicidal thought, 
ideation, plan or intent.  He was able to maintain minimal 
personal hygiene and other basic activities of daily living.  
He was fully oriented, and his long-term memory was intact.  
However, short-term memory and concentration were impaired.  
Judgment and impulse control were also impaired, and speech 
was slow.  Mood was depressed and affect was flat.  Sleep 
impairment was chronic in nature.  Diagnosis was of chronic, 
severe PTSD.  A GAF score of 50 was assigned.  The examiner 
commented that the veteran had "severe social and 
occupational impairment" due to his PTSD, and that the 
veteran was unable to establish or maintain effective social 
and occupational relationships due to the disorder.  
According to the examiner, since the veteran's last VA 
examination, "the veteran's psychosocial functional status 
and quality of life have become severely impaired due to his 
service-connected [PTSD]."

An April 2003 VA outpatient record reflects that the veteran 
was calm, cooperative, and had a "mild" mood.  The 
veteran's insight and judgment were characterized as 
"fair."  It was noted that the veteran had been married for 
30 years, and that he was employed.  He indicated that he 
enjoyed his work, and denied stress at home.  A GAF score of 
65 was assigned.

At his June 2003 hearing, the veteran testified that he had 
difficulty concentrating and worked more slowly at his job as 
a result.  He felt under stress and pressured at work.  He 
also reported having vivid flashbacks and hyperventilating at 
work.  When at home, the veteran stated that he "stay[ed] in 
one part of the house and [his wife] stay[ed] in the other 
and just [did not] communicate . . . it's arguing when we do 
communicate."  The veteran testified that he did not like 
being around crowds and did not have a social life.  He 
stated that he was claustrophobic, and had anxiety attacks 
once a week.

In May 2004, the veteran was seen with complaints of 
nightmares of Vietnam, occurring approximately two to three 
times per week.  The veteran denied any suicidal or homicidal 
ideations.  The veteran's mood was anxious, and he was mildly 
depressed.  His affect was "mood congruent."  Insight and 
judgment were adequate, and a GAF score of 65 was assigned.

Based on review of the evidence, the Board finds that a 
rating of 50 percent for the veteran's PTSD is appropriate.  
The evidence of record since the date of claim shows that the 
veteran was assigned a GAF score between 50 and 65.  This 
equates to an average GAF score of approximately 57, which is 
indicative of moderate symptoms.  He also has demonstrated 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
anxiety attacks at least once a week; impairment of short-
term memory; impairment in thinking and concentration; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  The Board finds that this symptomatology more 
closely approximates the criteria to support a 50 percent 
disability rating during the period at issue.

However, the assignment of a disability rating in excess of 
50 percent for PTSD is not warranted.  The evidence does not 
show that the veteran's PTSD symptoms more closely 
approximate the criteria for the next higher rating, of 70 
percent.  The veteran's most recent GAF score was 65, which 
is indicative of only mild symptoms.  There is also no 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and inability to establish and maintain effective 
relationships.  In this regard, the Board notes that the 
veteran has been married for 30 years and is employed on a 
full time basis.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
PTSD.  There is also no objective evidence of that the 
veteran's PTSD has resulted in marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6-96.


ORDER

Entitlement to a disability rating of 50 percent for PTSD is 
granted, subject to the criteria governing payment of 
monetary benefits.


	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


